Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A subsequent search has discovered relevant prior art. See rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants remarks claim support in paragraphs 18-19 which refer to Figs. 8-9 which has no imaging or text that describes the claim 21 limitation “the longitudinal segment establishing the portion of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 17, 21 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1).
Regarding claim 1, Swindells teaches at least one controller, comprising: a housing; a wrist strap engageable with the housing; and at least one reel engageable with the housing and the wrist strap to move the housing relative to the wrist strap while the wrist strap is worn by a person (e.g. FIG. 7 illustrates another example embodiment for virtual reality controllers having a normally slack assembly configured to provide kinesthetic feedback. The embodiment shown in FIG. 7 includes a controller 702. The 
Swindells fails to teach a component through which a portion of the line extends, the portion of the line being between the housing and the wrist strap, the component circumscribing the portion of the line (Basically this new limitation describes a line/wire/cable inside a tube/sheath/sleeve. The only description in Applicant’s specification is the first paragraph of page. 18. There is no detailed reasoning, advantage or purpose of this component, only a very broad description: “each respective 1or 340 may have a plastic or rubber sleeve 344 circumscribing a longitudinal segment of the respective connector 340, though in some examples the sleeve 344 may extend the entire length of the connector 340 from the respective anchor 342 to another end connected at the reel 324”), however, Examiner takes OFFICIAL NOTICE that a line/wire/cable inside a tube/sheath/sleeve is/are extremely well known and has been used extensively across the art in such applications as medical, spooling, communications and electrical wiring. Please see:
Chobotov, Michael V.  et al.	US 20020151956 A1
Ollivier; Jean-Francois	US 20190083792 A1
ASCHER; Gilles Charles Franklin et al.	US 20200107950 A1
Kasravi; Hunter K et al.	US 20180110672 A1
Furst; Joseph G. et al.	US 20060200048 A1
Elagha; Riyad K.	US 20200119500 A1
Nelson; Robert S. et al.	US 6226933 B1
Lu; Yu et al.	US 7251411 B1
Therefore, would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells with the features of inserting a line/wire/cable inside a tube/sheath/sleeve as taught by numerous bodies of art. The motivation would have been this limitation is so widely known across the art it would have been obvious to at least try with a predication and reasonable expectation of success.
Claim(s) 17 recite(s) similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Swindells teaches a system to carry out the invention (abstract).
Regarding claim 21, see the rejection of claim 1 above. Swindells teaches wherein the component comprises a sleeve that circumscribes a longitudinal segment of the line, the longitudinal segment establishing the portion of the line.
Claim 21 recites the same sleeve component as claim 1. Therefore the same  rationale is applied herein, including the OFFICAL NOTICE. Claim 21 also includes “the longitudinal segment establishing the portion of the line”. This limitation would be inherent as any length of a sleeve would establish a “portion of the line”. Also, see 112 rejection above in Section 
Claim(s) 33 recite(s) similar limitations as claim(s) 21 above, but in system form. Therefore, the same rationale used in regards to claim(s) 21 is/are incorporated herein. Furthermore, Swindell teaches a system to carry out the invention (abstract). Claim 33 uses the word “connector” instead of “line” of claim 21. According to the Applicant’s specification, connector and line are the same (para. 44 and fig. 2 element 226).


Claim(s) 3 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1) as applied to claim 1 above, in view of Duran (US 10826553 B1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Swindells teach/es a first reel engaged with a wrist strap but not at least first and second reels engageable with the housing and the wrist strap to move the housing in different directions relative to the wrist strap while the wrist strap is worn by the person.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells with the features of a second reel as taught by Duran. The motivation would have been it would be obvious too add a second reel for added strength, durability and redundancy. If a skilled designer can add a first reel, it easy to envision and obvious to add a second reel.
Regarding claim 8, see the rejection of claim 1 above. Swindells as modified by Duran further teaches comprising first and second controllers each with a respective housing, a respective wrist strap engageable with the respective housing, and a respective at least one reel engageable with the respective housing and the respective wrist strap to move the respective housing relative to the respective wrist strap while the respective wrist strap is worn by the person (Claim 8 is an obvious variation of Swindells .

Claim(s) 11 and 29-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1) as applied to claim 1 above, in view of Rihn (US 20190391647 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Swindells teach/es rotate at least one reel of a controller device; and using the command to rotate the at least one reel of the controller device to simulate the virtual force (para. 3 and 24) using at least one application programming interface (API) to translate virtual force shown in virtual content into a command to 
In the same field of haptic controllers, Rihn teaches using at least one application programming interface (API) to translate virtual force shown in virtual content into a command to rotate at least one reel of a controller device; and using the command to rotate the at least one reel of the controller device to simulate the virtual force (e.g. However, VR systems have not provided rich haptic interactions beyond simple haptic feedback, such as actuators triggered to cause vibrations. For example, some controllers such as Vive and Touch use an actuator and implement different proprietary application programming interface (“API”) methods for calling the actuator to output a haptic feedback effect (e.g., calling a motor and sending voltages to the motor to generate vibrations). These VR implementations have traditionally lacked rich real-world 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells with the features of an API interface as taught by Rihn. The motivation would have been to provide real world sensations to a user (para. 36).
Regarding claim 29, see the rejection of claim 11 above. Swindells as modified by Rihn further teaches dynamically determining the command based on mapping the virtual force shown in the virtual content to another force that can be made using the controller device. (e.g. At 906, a haptic array or haptic map can be generated. For example, the haptic array or map can indicate the determined touch points and the haptics for (that correspond to) those touch points. In some embodiments, the haptic array or map can indicate the quality and location of haptics to be generated to simulate the virtual user's interaction with the virtual object. For example, based on one or more (or a combination) of the available drones/actuators, determined touch points, virtual object map, virtual touch area map, and the additional information about the virtual object, the locations and a quality for haptics can be determined. In some embodiments, the haptic array or map can assign touch points to corresponding haptics, and can indicate the quality for those corresponding haptics- Rihn: para. 127, 2, 17 and 39). 
Regarding claim 30, see the rejection of claim 11 above. Swindells as modified by Rihn further teaches determining the command based on predefined actions of a user of the controller device (e.g. virtual touch area map- Rihn: para. 127, 2, 17 and 39).
Regarding claim 31, see the rejection of claim 30 above. Swindells as modified by Rihn further teaches accessing a relational database to determine the command, the relational database indicating respective predefined actions and respective commands associated with the respective predefined actions (e.g. virtual touch area map- Rihn: para. 127, 2, 17 and 39).

Claim(s) 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1) as applied to claim 1 above, in view of Nelson (US 6226933 B1).
Regarding claim 22, see the rejection of claim 1 above. As can be seen above, Swindells teach/es all the limitations of claim 21 except wherein the sleeve is a plastic sleeve.
In the same field of protective sheaths, Nelson teaches wherein the sleeve is a plastic sleeve (e.g. sheath base are similar to those used to make cable jackets or tubing (plastic, rubber, latex, impregnated cloth, fire retardant, metal foil, wire, adhesives, etc.- col. 3, 5-64). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use protective sheaths.

Regarding claim 23, see the rejection of claim 21 above. Swindells further teaches wherein the sleeve is a rubber sleeve  (e.g. sheath base are similar to those used to make cable jackets or tubing (plastic, rubber, latex, impregnated cloth, fire retardant, metal foil, wire, adhesives, etc.- col. 3, 5-64). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use protective sheaths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells with the features of a plastic sheath as taught by Nelson. The motivation would have been protecting a line/wire/cable (col. 5, 20-40).
Regarding claim 24, see the rejection of claim 21 above. Swindells further teaches wherein the sleeve extends the entire length of the line  (e.g. Although the configurations of FIGS. 5(a-c) may be configured having a relatively short longitudinal length as shown in FIG. 5d, the configurations may also be suited for fashioning a long sheath, particularly a sheath which is expected to remain relatively straight without substantial flexion or bending- col. 3, 5-64). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use protective sheaths.
.

Claim(s) 25-28 and 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1) as applied to claim 1 above, in view of Lothar (EP 2913162 A2).
Regarding claim 25, see the rejection of claim 1 above. As can be seen above, Swindells teach/es all the limitations of claim 25 except wherein the component comprises an eyelet that circumscribes the portion of the line. 
In the same field of line retraction, Lothar teaches wherein the component comprises an eyelet that circumscribes the portion of the line (e.g. eyelets- Fig. 1, elements 19.4 and 19.5). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems retract lines/wires/cables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells with the features of eyelets as taught by Lothar. The motivation would have been eyelets are very well known in the art and have been used for decades, and therefore would be obvious to try, with a reasonable expectation of success. Eyelets also provide guidance and anchoring points as is also well known.
Regarding claim 26, see the rejection of claim 25 above. Lothar also teaches wherein the eyelet is coupled to a post (fig. 1: eyelets are mounted to element 19.3 with small posts). The same motivation to combine in claim 25 is applied herein. 
Regarding claim 27 see the rejection of claim 25 above. Lothar also teaches wherein the post is coupled to the housing and extends away from the housing (fig. 1: eyelets are mounted to element 19.3 with small posts). The same motivation to combine in claim 25 is applied herein. 
Regarding claim 28, see the rejection of claim 25 above. Lothar also teaches wherein the component comprises a wire guide that circumscribes the portion of the line (e.g. eyelets- Fig. 1, elements 19.4 and 19.5).
Claim(s) 34 recite(s) similar limitations as claim(s) 25 above, but in system form. Therefore, the same rationale used in regards to claim(s) 25 is/are incorporated herein. Furthermore, Swindells teaches a system to carry out the invention (abstract).
Claim(s) 35 recite(s) similar limitations as claim(s) 28 above, but in system form. Therefore, the same rationale used in regards to claim(s) 28 is/are incorporated herein. Furthermore, Swindells teaches a system to carry out the invention (abstract).

Claim(s) 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 20190354183 A1) in view of Rihn (US 20190391647 A1) as applied to claim 11 above, in view of Jones (US 20180050268 A1).
Regarding claim 32, see the rejection of claim 11 above. As can be seen above, Swindells in view of Rihn teach/es all the limitations of claim 32 except wherein the virtual force is the trigger pull of a virtual gun.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Swindells in view of Rihn with the features of virtual guns as taught by Jones. The same motivation to combine in claim 11 is applied herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613